DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Specification
The amendments to the specification filed 01/25/2022 are acknowledged and have been entered. These amendments overcome the previously applied objection to the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 13-14 and 27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2006/0254717 of Kobayashi et al., hereinafter Kobayashi, as evidenced by Kao (prev. presented US 2010/0099263) for claim 27.
Regarding claim 1, Kobayashi teaches a method for managing byproduct accumulation during a plasma based semiconductor wafer fabrication process [0003], comprising: positioning a wafer on a wafer support such that a peripheral portion of the wafer extends radially outward from an outer perimeter of a top surface of the wafer support to an outer perimeter of the wafer [0007] (Fig 2), such that a lower peripheral open region is formed between the peripheral portion of the wafer and an edge ring structure (12 Fig 2) (see open region as region containing the ends of the arrows for the dotted lines representing gas flow Fig 2) that extends below the peripheral portion of the wafer without physically contacting the wafer (Fig 2, ring 12 extends below wafer without contacting it), wherein the lower peripheral region is exposed to a plasma generation region located above a top of the wafer (Fig 2 region is exposed to plasma generation region 15 in Fig 3); generating a plasma within the plasma generation region [0007-0008] the plasma causing an accumulation of byproduct material within the lower open region between a bottom surface of the peripheral portion of the wafer and the edge ring structure [0008]; supplying a flow of byproduct volatilizing gas through the lower open region [0036] (note through passage 16-2 to the open region and the gas is 
Regarding claim 3, Kobayashi teaches flowing during processing [0036] [0042] which includes substantially constant flow because Kobayashi does not teach the flow is changed or pulsed and teaches the gas flow prevents deposits [0042].
Regarding claim 5, Kobayashi teaches the processing gas is CH3F and Nitrogen [0042].
Regarding claim 8, Kobayashi teaches the product volatilizing gas is oxygen [0036].
Regarding claim 13, Kobayashi teaches the product volatilizing gas is mixed with the wafer backside cooling gas and supplied to the lower peripheral region (see Fig 2 and flow of arrows including backside cooling gas paths).
Regarding claim 14, Kobayashi teaches the backside cooling gas is helium [0036].
Regarding claim 27, Kobayashi teaches a hydrogen and fluorine containing gas and a nitrogen containing gas [0042]. Kao provides evidence that in plasma the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Matsuyama (prev. presented US 2009/0203218).
Regarding claim 4, Kobayashi fails to teach supplying trifluoroiodomethane (CF3I) as the processing gas but does teach an etching method using CH3F [0042]. In the same field of endeavor of plasma processing semiconductors (abstract), Matsuyama teaches it is known to use CF3I in the plasma processing gas [0007] and teaches it provides superior results over CH3F [0057]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include the CF3I processing plasma gas of Matsuyama because Matsuyama teaches this is a known etching gas for etching processes and provides superior results.
Regarding claim 7,  Kobayashi fails to teach the article etched includes a dielectric. Matsuyama teaches performing plasma etching on a dielectric (SiO2) [0061]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include etching a dielectric as taught by Matsuyama because Kobayashi has taught the method may be used in device etching processes and Matsuyama teaches this is a known substrate layer for etching processes.
Claims 6 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kazumi (prev. presented US 2005/0026431).
Regarding claim 6 and 23-26, Kobayashi fails to teach the claimed temperature. In the same field of endeavor of plasma etching using ammonium for dielectric etching [0010], Kazumi teaches the substrate support may be cooled to -40 degrees C to control the amount of chemical etching [0028]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include this temperature range because Kazumi demonstrates successful results with this temperature range for plasma processing etching. Kazumi as applied to claim 6 teaches controlling the temperature of the support table to be as low as -40 degrees C [0028] and up to 100 degrees C [0028]. Due to the overlapping range, this is inclusive of controlling the temperature of the wafer to be in a range extending up to 0 degrees C, and the ranges of -60 to +80 degrees, -100 to 0 degrees C, -60 to -20 degrees C, and the wafer support to be less than about 0 degrees C because the wafer support temperature is controlled to control the temperature and etching rate of the substrate surface [0028]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include controlling the wafer temperature to be below or about 0 degrees C because it is obvious to perform the process with a close match of the wafer temperature and substrate support temperature so that the wafer temperature can be reliably and repeatably controlled by control of the support temperature.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Delgadino (prev. presented US 2008/0194111), as evidenced by Kao for claims 11 and 12.
Regarding claim 9, Kobayashi teaches the oxygen gas [0036] but fails to teach inclusion of CO or CO2 to remove deposits. Delgadino teaches the backside gas for 
Regarding claim 10, Kobayashi teaches the byproduct volatilizing gas is oxygen [0036] but is silent as to the material deposited. Kobayashi has taught the method of supplying the byproduct volatilizing gas may be performed in an etching method. Delgadino teaches that etching results in polymer deposits [0005]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kobayashi to include etching a dielectric as taught by Delgadino because Kobayashi has taught the method may be used in etching processes and Delgadino teaches this is a known substrate for etching processes and is in particular need of backside protection during processing. In this combination the deposits include polymer as cited above.
Regarding claim 11, Kobayashi teaches the oxygen gas [0036] but does not teach the carbon dioxide or carbon monoxide gases (note the claim currently only 
Regarding claim 12 and the deposit material, the combination as applied to claim 11 taught the ammonium salt and the evidence provided by Kao as disclosed in the above rejection of claim 1 included that in plasma the hydrogen and fluorine combine to form salts such as ammonium hydrofluoride radical and ammonium hexafluorosilicate [0027] which deposits on the substrate ([0027] and [0032]).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kawamura (prev. presented US 2008/0230096).
Kobayashi teaches byproduct volatilizing gas (oxygen) and a backside cooling gas (Fig 2 and [0036]) may be used and teaches mixing them (see combination of arrow flows). Regarding the flow ratios, addressing the same problem of backside deposition prevention and treatment (abstract), Kawamura teaches including the oxygen (byproduct volatilizing gas) at amounts equal to or less than 15% [0130] for superior results. It would have been obvious to a person having ordinary skill in the art at the 
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are moot in view of the new grounds of rejection which does not include Varadarajan. The arguments regarding Varadarajan (reply p11-14) not teaching the amended limitations are moot in view of the new grounds of rejection including an obviousness rejection over Kobayashi which does teach the claimed separation space and gas flow. 
The remaining arguments (reply p14) rely on the alleged failings of the art to teach the amended independent claim which have been address above by the new rejection and reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        

/Allan W. Olsen/Primary Examiner, Art Unit 1716